Title: To George Washington from Maj. Henry Lee, Jr., 28 July 1779 [letter not found]
From: Lee, Henry Jr.
To: Washington, George

Letter not found: from Maj. Henry Lee, Jr., 28 July. GW’s aide-de-camp Richard Kidder Meade wrote Lee from West Point on that date: “By his Excys desire I wrote to you this morning requesting your attendance here on the very subject mentioned in yr letter of this date—He still requests you will come on after making the necessary inquireys in order that the scheme you propose may be adopted” (DLC:GW).